Mr. Justice Clark
delivered the opinion of the court, January 7th 1884.
This being an action of assumpsit, the plaintiff below is only entitled to judgment, upon proof of a contract, expressed or implied. As no express agreement is shown, the only question is whether the law will presume one from the conduct of the parties. .
The St. Bridget’s Church is an unincorporated religious association, comprised of Roman Catholics residing in the city of Pittsburgh, within certain parish limits, prescribed by the bishop of the diocese, and, although others are either named as defendants, or have notice of this proceeding, St. Bridget’s Church only is affected by the plaintiff’s recovery, and is, therefore, the real party defendant. Rev. James Treacy, the plaintiff below, a Roman Catholic priest, for many years prior to 1877, was the duly appointed pastor of St. Bridget’s, and as priest and pastor, had such charge of the affairs of the congregation, both temporal and spiritual, under the bishop of the diocese, as is provided by the laws and customs of the Roman Catholic Church. The Rt. Rev. John Tuigg, for the time being, is the bishop of the diocese of Pittsburgh, which diocese embraces the territorial limits of the St. Bridget’s parish.
It appears from the special verdict of the jury “that under the laws and customs of the Roman Catholic Church in the diocese of Pittsburgh, the bishop of the diocese is trustee of the congregation in its temporal affairs, and, either directly himself or through the priest and pastor of his appointment, controls and directs the receipts, and application of the property, income and expenditures of the congregationfint that the bishop has no right to appropriate the property for other use than that of the congregation.”
During the period of his pastorate, Father Treacy, whose personal piety and religious zeal is admitted on all sides, undertook to perform missionary work among the colored people, within the limits of his parish. The movement was encouraged and liberally supported by Rt. Rev. Michael Dominec, then *498bishop of the diocese, who was moved to the work by Instructions from Rome.' With means contributed by Bishop Dominec and others, “ a lot of ground was purchased, and after-wards, a building was erected a short distance from St. Bridget’s Church, within the limits of the parish, for the use of the Said missionary enterprise.” Father Treacy here opened a school, and conducted appropriate religious services, from time to time, in the interest and for the exclusive benefit of the colored people, the whole work being under the immediate direction and control of the bishop. The building was known as the St. Joseph’s Church. The congregation of St. Bridget’s does not appear to have had any direct connection with St. Joseph’s, beyond this, that the St. Joseph’s Church structure was located within what was' designated as its parish limits, and Father Treacy was the priest and pastor, or teacher, in both. In the erection of the St. Joseph’s Church, and maintenance of the mission work there, Father Treacy, with the bishop’s consent, used of the funds of the St. Bridget’s Church to^ the amount of $8,000 and upwards, which sum has never been refunded to St. Bridget’s. These»expenditures were made without consultation with or consent from the congregation; they were embraced, however, in the account rendered, by the pastor to the bishop at the close of his pastorate, of his management of the temporal affairs of that congregation. Father Treacy, however, now claims to have expended in this enterprise, of his own money a considerable sum, for which he has never been reimbursed, and this suit is brought to recover that sum, which has been liquidated by the jury at $3,354.98.^
By the special verdict, the jury has put the facts upon record substantially as here stated, submitting to the court the question of the defendant’s liability under the law. In the determination of this case, we are necessarily confined to the specific facts thus presented ; we cannot aid the verdict by any inference, implication or intendment of fact. We cannot resort to the testimony, or to such extrinsic matters as were undisputed at the trial, or avail ourselves of such even as appear upon the record. It is of the very essence of a special verdict, that the facts found are those upon which the court is to pronounce judgment, according to law. What is not thus found is presumed not to exist, the verdict being conclusively the •complete result of the jury’s deliberation uj>on the whole case presented.
In Pennsylvania the term “ parish ” has no especial legal signification, it is used merely in its general sense. In English ecclesiastical law, it. has been used to designate the territory committed to the particular charge of a parson or priest. In the absence of a state church here, however, the status of a *499parish is rendered comparatively unimportant; if used in ecclesiastical divisions, it has just such importance and particular signification as may be given it under ecclesiastical regulations, The rules of a church organization constitute the law for its government, and the civil courts will, in general, recognize and enforce these as any other voluntary agreement, between the parties. But what may be the law of the church government, is a matter of fact in courts of law, and must appear in the proof. If there is anything in the laws, customs, policy or practice of the Roman Catholic Church, which commits the exclusive charge within certain territorial parish limits, to the priest of that parish, and which imposes the burden of all expenditures, the bishop or priest in their discretion may make, in the work of tire church within those limits, upon the congregation organized therein, that fact should have appeared in tne special verdict, as, under such circumstances the law would, perhaps, presume a promise to repay money paid, laid out and expended, especially where, as here, the objects and uses to which it was applied, were open and readily discoverable to all. The mere fact, however, that Father Ti^acy, as the pastor of St. Bridget’s, “ had as a parish certain territorial limits for his congregation,” and il that the mission was among the colored population of the parish,” without more, establishes no such relation between the parties as would by implication bind St. Bridget’s for the expenditures made. If the enterprise had been originally undertaken, or, at any stage of advancement, had been assumed by St. Bridget’s, or, if the work, under the peculiar polity and practice of the Roman Catholic Church, was imposed upon St. Bridget’s, as a condition and law of its organization, then, perhaps, the law might imply a promise wliicli would support an action of assumpsit, brought by one standing-in the relation of priest and pastor to the congregation, and exercising control in its temporal affairs.
The title to the lot of ground, upon which St. Joseph’s Church was erected, was not taken in the name of St. Bridget’s, nor in the name of any other for the use of that congregation, nor does it appear, that St. Bridget’s ever exercised, or claimed, or sought to exercise any care or control in the management of its affairs, spiritual or temporal. The contributions made by the bishop and others were not made to, or through, or in aid of St. Bridget’s ; the several congregations, for anything that appears, were in their.temporal affairs totally distinct; indeed, it is expressly found that St. Bridget’s was never at any time consulted on the subject.
It is urged, however, that these expenditures were made by the plaintiff, under the express direction of the bishop, who was the trustee of St. Bridget’s, and had the power to appropriate *500the incomes of the church. But it appears that the bishop’s power, under the laws and customs of the church, is subject to a well-defined limitation: the jury find, that the bishop “ has no right to appropriate the property of the church, for other than the use of the congregation,” and his power was subject 'to a like limitation under the law of the state, as declared by statute of April 26 th 1855, Pur. Dig. 1262.
Whether or not, therefore, Rather Treacy paid and expended the money of St. Bridget’s, and his own, in the St. Joseph’s mission, at the instance and request of the bishop, is not important, as the bishop had no more right to pledge the credit of the congregation, in an enterprise which it had not undertaken or assumed, and in which it had no particular concern, or to divert the funds of the congregation from their proper use, than the pastor himself, and neither, it would appear, had any such power.
Judgment reversed.